 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   PAULA J.R.,                        )    NO. SA CV 19-1184-E
                                        )
12                  Plaintiff,          )
                                        )
13        v.                            )         JUDGMENT
                                        )
14   ANDREW SAUL, COMMISSIONER OF       )
     SOCIAL SECURITY,                   )
15                                      )
                    Defendant.          )
16                                      )
                                        )
17

18        IT IS HEREBY ADJUDGED that Defendant’s motion for summary

19   judgment is granted and judgment is entered in favor of Defendant.

20

21             DATED: December 11, 2019.

22

23                                               /s/
                                            CHARLES F. EICK
24                                  UNITED STATES MAGISTRATE JUDGE

25

26

27

28
